Department of Health And Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

James Latimer, M.D., ) Date: March 19, 2007
)
Petitioner, )

) Docket No. C-06-466

-V.- ) Decision No. CR1578
)
The Inspector General. )
)

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, James
Latimer, M.D., from participating in Medicare, Medicaid, and all federal health care
programs, until he regains his license to practice medicine in the State of New York. The
1.G. is authorized to impose this exclusion pursuant to section 1128(b)(4)(B) of the Social
Security Act (Act) because Petitioner surrendered his license to practice medicine while a
formal disciplinary proceeding was pending against him in New York which concerned
his professional competence and professional performance.

I. BACKGROUND

On March 31, 2006, the I.G. notified Petitioner that he was being excluded from
participation in the Medicare, Medicaid, and all federal health care programs pursuant to
the requirements of section 1128(b)(4) of the Act. Petitioner requested a hearing and the
case was assigned to me for a hearing and a decision. During a prehearing conference on
September 11, 2006, the parties agreed to submit the case for decision on a written record.
The I.G. submitted a motion for summary affirmance' (I.G. Br.), accompanied by I.G.

+ The LG. titled his brief a “motion for summary affirmance.” However, I do not
decide this case by summary judgement or affirmance. Instead, I am deciding the case
based on the written record submitted. I note, however, that neither party asserts that
there are material facts in dispute.
2

exhibits (I.G. Exs.) 1-6. Petitioner submitted a brief in opposition (P. Br.), accompanied
by Petitioner’s exhibits (P. Exs.) A-K, and the I.G. submitted a reply (I.G. Reply Br.).
Neither party objected to admission of the other party’s exhibits. I therefore receive into
evidence I.G. Exs. 1-6 and P. Exs. A-K.

II. ISSUE

The only issue in this case is whether Petitioner surrendered his license to practice
medicine in New York while a formal disciplinary proceeding was pending against him
that related to his professional competence or professional performance.”

III. FINDINGS OF FACT, CONCLUSIONS OF LAW, AND DISCUSSION

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading. I discuss each Finding in
detail.

1. The I.G. is authorized to exclude Petitioner pursuant to section
1128(b)(4)(B) of the Act, because Petitioner surrendered his license to practice
medicine in New York while a formal disciplinary proceeding was pending in that
State which concerned his professional competence and professional performance.

Section 1128(b)(4)(B) of the Act authorizes the I.G. to exclude an individual who
surrenders a state license to provide health care while a formal disciplinary proceeding is
pending before a state licensing authority and the proceeding concerns the individual’s
professional competence, professional performance, or financial integrity. The I.G.
asserts that the facts of this case establish a basis to exclude Petitioner pursuant to this
section of the Act. Petitioner disagrees, arguing that he did not surrender his medical
license while formal disciplinary proceedings were pending (and also arguing that the
scope of the I.G. exclusion is unfairly broad, which I discuss in Finding 2). I find that, in
fact, Petitioner did surrender his medical license while a formal disciplinary proceeding
was pending which related to his professional competence and professional performance
(but not to his financial integrity, which the 1G. did not allege).

2 I note that I do not have the authority to decide whether the I.G. should have
used his discretion and not excluded Petitioner (42 C.F.R. § 1005.4(c)(5)), nor do I have
the authority to decide here that the term of Petitioner’s exclusion is unreasonable, as it is
the term required by law. Act, section 1128(c)(3)(E).
3

The sequence of events surrounding the surrender of Petitioner’s medical license are as
follows and materially uncontested. In September 2005S, Petitioner signed an agreement
with the Acting District Attorney for St. Lawrence County, New York (Prosecutor), in
which he agreed to surrender his medical license in exchange for the Prosecutor not
bringing criminal charges against him. P. Ex. H. It was signed by the Prosecutor on
October 7, 2005. Jd. On October 12, 2005, Petitioner filed an application to surrender his
medical license with the New York State Board for Professional Medical Conduct (New
York Board). P. Ex. I. The application stated that “I understand the New York State
Board . . . has charged me with one specification of professional misco[nduct].” Jd. On
October 20, 2005, the New York Board filed a Statement of Charges against Petitioner
alleging that Petitioner had committed professional misconduct by practicing medicine
with negligence on more than one occasion. The Statement of Charges alleged
specifically that Petitioner had negligently prescribed excessive doses of narcotic
medications containing acetaminophen to two patients. P. Ex. J; P. Br. at 5. On October
28, 2005, the New York Board accepted Petitioner’s surrender, and the surrender became
effective on November 8, 2005. P. Ex. K; 1G. Ex. 6.

Petitioner admits that he surrendered his license. Petitioner does not contest that the
surrender related to his professional competence and professional performance.’ Instead,
Petitioner argues only that, because he submitted his application to surrender his medical
license on October 12, 2005, and the New York Board did not file its Statement of
Charges until October 20, 2005, he did not surrender his license pending a formal
disciplinary hearing. P. Br. at 7-10. Petitioner’s argument is unavailing.

The purpose behind section 1128(b)(4)(B) is to “prevent unfit practitioners from avoiding
exclusion through the expedient of surrendering their license before the State can
conclude proceedings against them.” John W. Foderick, M.D., DAB CR43 (1989), aff’d.,
DAB No. 1125 (1990). Foderick defines a “formal disciplinary hearing” as “a license
proceeding which places a party’s license in jeopardy and which provides that party with
an opportunity to defend against charges which might result in license suspension or
revocation.” Jd. The decision states further that “[t]he law presumes that an individual or
entity who surrenders a health care license in the face of charges, and in the circumstance
where he has the opportunity to defend himself, is as likely to be untrustworthy as the

3 If Petitioner had contested whether or not his surrender related to his
professional competence or professional performance, I would have found the surrender
so related. This is because a finding that a physician practiced medicine with negligence
necessarily and on its face relates to a physician’s professional competence and
professional performance.
4

individual or entity who loses a license after litigating the issue...” Jd. The hearing
does not have to take place or be scheduled for the surrender to have been while formal
disciplinary proceedings were pending. See, e.g., April Ann May, P.A., DAB CR1089
(2003).

Petitioner’s license surrender comports with the intent of the law, which is to prevent
practitioners from avoiding exclusion by surrendering their license during the pendency
of state proceedings against them. Petitioner’s October 12, 2005 application to surrender
his license stated that he understand that the New York Board had charged him with
professional misconduct. P. Ex. I. This statement shows that Petitioner was specifically
aware that he was facing charges of professional misconduct before he filed the
application and that he was aware that his license was in jeopardy. Had Petitioner not
surrendered his license there would have been a formal hearing at which he would have
had the chance to defend against the New York Board’s charges. Moreover, Petitioner
did not surrender his license until after the New York Board filed charges against him. I
agree with the I.G. that Petitioner’s October 12, 2005 application to surrender his license
was simply a request to surrender his license, which was not accepted until the New York
Board acted and accepted the surrender on October 28, 2005, after the New York Board
had filed its Statement of Charges on October 20, 2005. See Maurice Labbe, DAB
CR488 (1997).

2. Iam without authority to address the scope of Petitioner’s exclusion.

Petitioner argues that his exclusion is too broad in scope, in that it excludes him not only
from work related to his activities as a physician, but to employment in other capacities
by hospitals, nursing homes, or other institutions participating in federal health care
programs or other federal programs. P. Br. at 10.

I do not have the authority to consider or alter the scope of an I.G. exclusion. My
authority here is limited to determining whether there is a basis for the I.G. to exclude
Petitioner, which I have done. 42 C.F.R. § 1001.2007 (and, as noted above, as the I.G.
has excluded Petitioner for the statutory term of exclusion, there is no issue regarding
whether the length or term of his exclusion is unreasonable). Thus, although the I.G. has
addressed and discussed the law surrounding the scope of Petitioner’s exclusion (I.G.
Reply Br. at 7-10), I decline to address it as I do not have the authority to consider it.
IV. CONCLUSION

For the foregoing reasons, I sustain the I.G.’s exclusion of Petitioner until Petitioner
regains his license to practice medicine in New York.

/s/

Alfonso J. Montano
Administrative Law Judge
